DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I and Species b (Figs. 1-3, 6 and 8) in the reply filed on 11/05/2020 is acknowledged.
Claims 12-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Non-elected claims 12-16 have been canceled due to election without traverse.
Claim 1, in line 1, after “A” delete “a metal-oxide semiconductor filed effect transistor (MOSFET)” and inserting –semiconductor device—
Claim 1, in line 2, after “having” delete “upper and lower surfaces” and inserting –an upper surface and a lower surface-
Claim 2, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-

Claim 3, in line 18, after “have” delete “the”
Claim 4, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 5, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 6, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 7, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 8, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 9, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 10, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 11, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 17, in line 1, after “A” delete “a metal-oxide semiconductor filed effect transistor (MOSFET)” and inserting –semiconductor device—
Claim 17, in line 2, after “having” delete “upper and lower surfaces” and inserting –an upper surface and a lower surface-

Claim 18, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 19, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-
Claim 20, in line 1, after “The” delete “MOSFET” and inserting –semiconductor device-

	Authorization for this examiner's amendment was given in a telephone

interview with Charlene Jacobsen on 02/10/2021.

Reason for Allowance
	Claims 1-11 and 17-20 are allowed.
	Claims 1-11 and 17-20 are allowed over the references of record because none of these references disclosed or can be combined to yield the claimed invention such as “the link elements of the first conductivity type interconnecting pairs of the second body implant regions”, as recited in claims 1 and “the link elements of the first conductivity type interconnecting pairs of the second body implant regions, the link elements have the same doping concentration as the second body implant regions”, as recited in claim 17.  Claims 2-11 and 18-20 depend on allowable claims 1 and 17.
	The following is an examiner's statement of reasons for allowance: Nishizawa et al. appears to be the closest prior art reference. However, this reference fails to teach “the link elements of the first conductivity type interconnecting pairs of the second body implant regions, the link elements have the same doping concentration as the second 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.